FILED
                             NOT FOR PUBLICATION                                MAR 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-30119

               Plaintiff - Appellee,              D.C. No. 6:08-CR-00011-CCL

   v.
                                                  MEMORANDUM *
 JOSHUA A. McKNIGHT,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                     Charles C. Lovell, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Joshua A. McKnight appeals from the 98-month sentence imposed following

his guilty-plea conviction for possession of stolen firearms, in violation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
18 U.S.C. § 922(j). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

       McKnight contends that the district court erred at sentencing by failing to:

(1) consider all of the factors set forth in 18 U.S.C. § 3553(a); (2) make an

individualized determination based on the facts presented; and (3) provide an

adequate explanation for his sentence. He also contends that his sentence is

unreasonable in light of his mitigating personal circumstances and the sentence

imposed on his co-defendant. The record indicates that the district court did not

procedurally err and that McKnight’s sentence is substantively reasonable. See

Rita v. United States, 551 U.S. 338, 356-59 (2007); see also United States v. Carty,

520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

       AFFIRMED.




EF/Research                                2                                    09-30119